RESOLUCIÓN
San Juan, P. R. a 28 de marzo de 1956.
Por cuanto, el Fiscal de este Tribunal presentó que-rella de Disbarment contra el abogado Juan Hernández Vallé, quien fué admitido por este Tribunal al ejercicio de la abo-gacía en Puerto Rico el 4 de febrero de 1946, para que se le separe del ejercicio de dicha profesión, y para que, en con-secuencia, se elimine su nombre del correspondiente registro;
Por cuanto, dicha querella se funda en que el querellado Juan Hernández Vallé, el 22 de abril de 1955, fué declarado convicto por la Corte de Distrito de los Estados Unidos para el Distrito Sur de Nueva York, en la causa criminal C145-293 de dicha corte, de un delito de conspiración para derrocar, echar abajo y destruir por la fuerza el Gobierno de los Es-tados Unidos, y hacer frente por medios violentos a la auto-ridad de ese Gobierno (título 18, See. 2384 del Código de los Estados Unidos) y haber sido, en consecuencia, sentenciado *35a extinguir una pena de seis años de presidio, y en que la referida sentencia es final y firme por no haberse interpuesto recurso de apelación;
Por cuanto, el fiscal unió, e hizo formar parte de dicha querella, copia certificada de la sentencia dictada contra el querellado Juan Hernández Vallé en la citada causa criminal, así como certificación del Secretario de dicha corte acredita-tiva de que la misma no fué apelada;
Por cuanto, el querellado Juan Hernández Vallé, con-forme a orden de este Tribunal, fué notificado el 6 de febrero de 1956 con copia de la referida querella y de los documentos unidos a la misma, sin que dentro del término de 30 días concedídole a partir de dicha fecha para contestarla, ni pos-teriormente, haya formulado alegación alguna;
Por cuanto, los extremos alegados en la querella apare-cen debidamente acreditados de los documentos unidos a la misma;
Por tanto, vista la see. 9 de la Ley Proveyendo para la Organización de una Comisión de Abogados que Examine e Informe sobre las Condiciones Morales de los Aspirantes al Ejercicio de la Abogacía ante los Tribunales de la Isla de Puerto Rico, Definiendo Determinados Deberes de los Abo-gados, y para otros fines, aprobada el 11 de marzo de 1909, y la jurisprudencia aplicable, el Tribunal separa al querellado Juan Hernández Vallé del ejercicio de la abogacía en Puerto Rico, y ordena que su nombre sea borrado del Registro de Abogados autorizados para ejercer su profesión en Puerto Rico.
Notifíquese con copia la presente Resolución al interesado y a las salas correspondientes del Tribunal de Primera Ins-tancia.
Lo acordó el Tribunal y firma el Sr. Juez Presidente.
(Fdo.) A. Cecil Snyder

Juez Presidente

Certifico: (fdo.) Ignacio Rivera

Secretario